Citation Nr: 1146303	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  06-06 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disorder of the legs, described as pain and cramping. 

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel




INTRODUCTION

The Veteran served on active duty from February 1974 to April 1978.  He also served on a verified period of active duty for training (ACDUTRA) with the Indiana National Guard from October 1972 to February 1973.  As was noted and explained in the May 2010 Board decision and Remand, it was earlier determined that the Veteran's discharge for the period of active service extending from July 23, 1976 to April 2, 1978 was under dishonorable conditions, and as such, a bar to the payment of VA benefits for that period.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Subsequently, the Board remanded this matter for additional development in May 2010.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran currently has a bilateral leg disability.

2.  The evidence of record does not show that the Veteran's back disorder, diagnosed as degenerative disc disease and mild spondylosis, is etiologically related to any qualifying period of active duty service, or to any incidents therein (to include presumptively).

3.  Clear and unmistakable evidence demonstrates that the Veteran's pes planus existed prior to his period of verified ACDUTRA and his period of active service.

4.  Clear and unmistakable evidence demonstrates that the Veteran's pes planus did not permanently increase in severity during or as a result of service.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a disorder of the legs, described as pain and cramping, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).

2.  A back disorder, diagnosed as degenerative disc disease and mild spondylosis, was not incurred in or aggravated by any period of active service, nor may service incurrence of arthritis be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The criteria for entitlement to service connection for pes planus have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (Court), have been satisfied by information provided to the Veteran in letters from the RO dated in January 2002, April 2005, and May 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Thereafter, a supplemental statement of the case was issued in August 2011.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)). 

Recently, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the May 2010 correspondence.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, notice requirements pertinent to the issues on appeal have been met.

The Board also notes that some service treatment records may be missing from the claims file, and are evidently unavailable from the Indiana National Guard.  In its May 2010 remand, the Board requested records concerning the Veteran's verified period of ACDUTRA from October 1972 to February 1973.  The RO was able to obtain the Veteran's initial enlistment examination dated in June 1972, an undated or poorly photocopied examination, and some personnel records.  These documents were apparently sent in response to the RO's December 2010 letter to the Military Department of Indiana.  The Board is mindful that, in a case such as this, where some service treatment records may be lost or unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that not all of the Veteran's service treatment records may be available, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind. 

The Board also finds that the duty to assist has been fulfilled regarding these claims as VA and private medical records relevant to these matters have been requested or obtained as well as medical records from the Social Security Administration (SSA).  The Veteran has also been provided with a VA examination.  The available medical evidence is sufficient for an adequate determination of the issues on appeal.  Therefore, the Board finds that there has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Presumptive periods do not apply to periods of ACDUTRA and INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1).


Clear and unmistakable evidence that the disability existed prior to service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  A preexisting disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Veteran has the responsibility to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Such increase must be shown through independent medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Should such increase be established, aggravation is presumed to be the result of service, unless rebutted by clear and unmistakable evidence.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also VAOPGCPREC 3-03 (July 16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 116 (2003); see also VAOPGCPREC 3-03.

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 


The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Disorder of the Legs

The Veteran seeks service connection for a disorder of the legs, described as pain and cramping.  In his claim and Notice of Disagreement he contends that his bilateral leg pain arose during his period of active duty from February 1974 to July 1976.  

On a June 1972 National Guard enlistment examination, prior to entry into ACDUTRA in October 1972, no abnormalities of the lower extremities were noted.  On a contemporaneous report of medical history, the Veteran checked the "no" box when asked whether he ever had cramps in his legs.  

On a National Guard examination dated in July 1973, prior to entry into active duty in February 1974, no abnormalities of the lower extremities were noted.  However, on the contemporaneous report of medical history, the Veteran checked the "yes" box when asked whether he ever had cramps in his legs.  The examiner noted a history of leg cramps after exercise.

An August 1975 service treatment record noted that the Veteran complained of pain running from the center of his upper legs to both ankles.  He stated that he could not sleep due to the pain and that he had had this pain since he could remember.  He was put on profile to do no running or prolonged standing for 48 hours.  During a visit to the podiatry clinic in September 1975 he complained of painful cramps in both legs and a pain in both feet for the past several weeks not due to any injury.  Examination of the lower extremities disclosed only mild flat feet.  

Post-service, private medical records from Sacred Heart Medical Group dated from June 2000 to May 2002 show treatment for chronic leg pain.  In a December 2001 treatment record it was noted that the Veteran claimed he had leg pain all his life.  

Medical records from the Social Security Administration (SSA) associated with the claims file show that the Veteran received disability benefits for a back disorder (disc/degenerative).  Included in the SSA file are private medical records dated from May 2002 to October 2003 from Dr. C.C.C., who treated the Veteran for leg and back pains.  A May 2002 treatment record noted the Veteran complained of intermittent sharp pain in the lower extremities for 30 years without specific injuries or traumas but for a motor vehicle accident in the 1970s.  These records show that Dr. C.C.C. diagnosed subjective lumbar radiculopathy in May 2002, June 2002, and July 2002.  A November 2002 physical therapy record showed a diagnosis of lower extremity pain and noted the Veteran had intermittent numbness in the left lower extremity with moderate limp.  

SSA records also reveal an October 2008 telephone interview in which the Veteran stated that he could not do any yard work because of pain in both his legs and knees and could only stand for 25 to 30 minutes before the pain in his legs required him to sit for relief.  In a November 2008 telephone interview with SSA the Veteran stated that he lost all control of his lower extremities when he experienced seizures, which occurred about six times a year and lasted for six or seven minutes.  

Private medical records of Dr. M.G.D. dated from January 2007 to November 2010 show complaints of leg pain.  

The Veteran underwent a VA examination in August 2010.  The Veteran complained that during service he had leg cramps and pain from running and that he had the same symptoms currently on a daily basis.  The Veteran stated that these symptoms were precipitated by being on his feet.  He did not mention any associated vascular, nerve or bone injuries.  The examiner noted that a review of the claims file documented complaints of leg pain without a diagnosis.  (The Board notes here that the VA examiner reviewed the claims file four months before the Veteran's SSA file was submitted to VA.)  

On physical examination, the calf was nontender, there was no atrophy, and no limitation of leg function was appreciated.  The Veteran's gait was normal and no assistive devices were used.  Sensory function was 2/2 bilaterally in both the upper and lower extremities.  Strength testing to gravity and resistance was 5/5 and equal bilaterally.  The examiner noted that despite subjective complaints of pain there were no objective findings to support a diagnosis for the bilateral legs.  

Based on the evidence of record, the Board finds that service connection for a disorder of the legs, described as pain and cramping, is not warranted.  There is no medical evidence of record demonstrating that the Veteran currently has a diagnosed disability of the legs.  The Board acknowledges that the Veteran has complained of leg pain since service and that the August 2010 VA examiner also found a current complaint of leg pain.  The Veteran is competent to describe symptoms he experiences, such as pain.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

As noted above, the August 2010 VA examiner stated that any leg disorder was based only on the Veteran's subjective complaints and not on any objective criteria.  Absent any evidence of a current disability, there can be no valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While private medical records in the SSA file, submitted after the Veteran's VA examination, showed a diagnosis of (subjective) lumbar radiculopathy several years ago, sciatica is a disease process associated with a back disorder.  As indicated elsewhere in this decision, service connection is not warranted for the Veteran's back disorder.  In any event, the VA examination and opinion are later in time and reflect the most recent examination of the Veteran's legs.  Therefore, entitlement to service connection for a disorder of the legs, described as pain and cramping, is denied.  

Back

The Veteran seeks service connection for a back disorder.  In his written submissions, he contends that any current back disorder is related to an in-service motor vehicle accident during the period for which he is eligible for VA benefits.  

Service treatment records note symptoms of back pain in July 1974 as a result of a car accident.  An X-ray study of the lumbar spine was negative.  No other service treatment records refer to the Veteran's back and no discharge examination is of record.  

Post-service, private medical records from Sacred Heart Medical Group dated from June 2000 to May 2002 show treatment for chronic back pain.  A September 2000 record noted that the Veteran was fighting his employer about workman's compensation for back pain dating back to July 1998.  A right paralumbar spasm was noted and the examiner suggested the Veteran's back disorder might have been aggravated by his work as a house framer.  A December 2001 record noted that the Veteran's back had hurt for years, that he had applied for workman's compensation, and that his insurance would not pay for physical therapy for the injured back.  It was revealed that he had not had any improvement over the years.  

SSA medical records associated with the claims file show that the Veteran received disability benefits for a back disorder (disc/degenerative).  Included in the SSA file are private medical records dated from May 2002 to October 2003 from Dr. C.C.C., who treated the Veteran for back pain, including lumbar injections in June 2002 and June 2003.  These records show that Dr. C.C.C. diagnosed lumbar degenerative disc disease in May 2002 after a magnetic resonance imaging (MRI) scan showed disc protrusion at the L5-S1 level and a mild diffuse bulge at the L4-L5 level.  It was also noted that the Veteran complained of constant pain and ache in his back since he was 19 with no specific injuries or traumas but for a motor vehicle accident in the 1970s.  Dr. C.C.C. also commented that the Veteran's back pain was most likely a musculoligamentous pain as the Veteran had poor posture in the spine and a tendency to flex in the thoracic and lumbar junction which added additional strain.  A September 2002 record noted Dr. C.C.C.'s opinion that the majority of the Veteran's chronic back and leg pain problems were likely postural and mechanical.  

A September 2002 private medical record from Dr. C.A.R. revealed that the Veteran claimed that he had a lot of trouble with his back, feet and knees during six years in the Army.  

A July 2004 private medical record from Dr. J.P.C. noted the Veteran underwent a diskogram at L5 and S1.  

SSA records also reveal a December 2008 private medical record from Dr. R.W.L. who stated that the Veteran failed a lumbar laminectomy in 2005.  It was also noted that the Veteran complained of degenerative arthritis of the back and other joints which he said was the result of a 1974 motor vehicle accident when he was apparently run over by a larger vehicle while in a Volkswagen.  The Veteran said that since that time he had chronic progressive pain.  Dr. R.W.L. diagnosed disc protrusion/herniation at L4-5 and diffuse lumbar spondylosis by MRI.  

Private medical records of Dr. M.G.D. dated from January 2007 to November 2010 show complaints of back pain and treatment with pain medication.  A December 2007 record noted that a rheumatologist had confirmed that the Veteran had degenerative arthritis of his back and osteoarthritis.  A June 2010 record noted that the Veteran was on chronic narcotics for lumbar degenerative joint disease.  

A January 2009 functional capacity assessment for SSA noted a November 2007 X-ray study of the lumbar spine which showed degenerative and hypertrophic findings throughout the spine.  There was also broad-based disc protrusion or herniation at L4-5.  

A January 2009 SSA record of a telephone interview with the Veteran revealed that he had worked as a framing carpenter from 1991 to 1999 building houses and that years prior to that he had built condominiums.  He would frequently carry more than 50 pounds of equipment for more than 50 yards and carry 20 to 30 pounds of building material up and down ladders.

The Veteran underwent a VA examination in August 2010.  The Veteran told the examiner that his back problem began with a motor vehicle accident in service in 1974, but had been worse over the last 15 years.  Post-service, he first sought care in the 1995 to 1998 time period after an on-the-job injury.  The Veteran was framing houses and lifted a wall frame and this initiated the back problems in the 1990s.  The Veteran said that he could not walk beyond 100 yards and had daily flare-ups.  He was currently in receipt of disability assistance from SSA.  He wore a back brace when he worked outside the home and took pain medications.  

On physical examination, the Veteran's gait was normal and no assistive devices were used.  There was no apparent scoliosis, exaggerated kyphosis or exaggerated lumbar lordosis.  X-ray studies showed a narrowing of the disc space between L5 and S1 and mild hypertrophic spondylosis in the lumbar spine.  Diagnosis was degenerative disc disease of the lumbar spine with minimal functional impairment.  The VA examiner opined that the Veteran's degenerative disc disease of the lumbar spine was less likely than not related to service because in service he had an episodic mild injury that did not require hospitalization and was nonrecurrent with no chronic treatment.  The examiner noted that the Veteran received no back treatment until an on-the-job injury approximately 20 years after military service.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that any current back disorder, diagnosed as degenerative disc disease of the lumbar spine and mild lumbar spondylosis, was incurred as a result of any established event, injury, or disease during active service.  The Board notes that there is medical evidence of back pain during service as the result of a motor vehicle accident and that not all of the Veteran's service treatment records, including from his confirmed period of ACDUTRA and his discharge examination, have been associated with the claims file.  Mindful of the Board's heightened obligation under Cuevas and O'Hare when service treatment records are missing, the Board notes that only some of the Veteran's service treatment records are missing and with the exception of the discharge examination would have no bearing on the adjudication of this claim.  Moreover, there is no indication from the available service treatment records associated with the claims file that this one episode of lumbar pain had not completely resolved before discharge from active duty.  

Further, medical records associated with the claims file do not show a diagnosis of degenerative disc disease until several decades after discharge from active service.  (There is no suggestion in the record, and the Veteran does not contend, that the Veteran developed any low back injury or disease during any period of ACDUTRA.)  In view of the medical evidence of record, there is no persuasive evidence of continuity of symptomatology from a qualifying period of active duty service to the May 2002 diagnosis of the Veteran's current degenerative disc disease, and this weighs against the Veteran's claim as well.  

Moreover, the Veteran has not provided any competent medical evidence to demonstrate that any current low back disability was caused by or was a result of his period of active service.  The opinion of the August 2010 VA examiner is persuasive that the Veteran's degenerative disc disease is not related to active duty because this examiner had the benefit of reviewing the entire claims file and interviewing and examining the Veteran.  Notations in private medical records that the Veteran's back pain had begun 30 years before as a result of his in-service motor vehicle accident are based on the Veteran's narrative and do not constitute a definitive medical opinion in favor of a relationship between the disorder and military service.  Generally, without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted.  Hickson, 12 Vet. App. at 253.

In addition, presumptive service connection is not warranted for the Veteran's claim for service connection for a disorder of the back because there is no evidence in the record that any degenerative changes to the thoracolumbar spine developed within one year of the Veteran's separation from a qualifying period active duty service.  See 38 C.F.R. §§ 3.307, 3.309.

In reviewing the Veteran's claim the Board has reviewed his written statements and those of his representative.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of symptomatology from service onwards.  In specific regard to the back claim, his contention that his back condition might be related to his motor vehicle accident in service, while credible, is not persuasive in view of the medical opinion of the August 2010 VA examiner and evidence in private treatment records of an on-the-job back injury during the 1990s.

Further, there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the factual question of whether his back disorder can be attributed to his in-service motor vehicle accident.  Questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As lay persons without the appropriate medical training or expertise, the Veteran and his representative simply are not competent to render a probative (i.e., persuasive) opinion on such medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is generally not capable of opining on matters requiring medical knowledge").  Consequently, the assertions of the Veteran and his representative in this matter simply do not constitute persuasive evidence in support of the Veteran's claim.

Given the absence of persuasive evidence in support of the Veteran's claim, for the Board to conclude that the Veteran has a back disorder that was incurred as a result of his period of active service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the Board finds that the preponderance of the evidence is against his claim for service connection for a back disorder.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Pes Planus

The Veteran seeks service connection for pes planus, or flat feet.  He essentially contends that while this disorder preexisted his entry into service, pes planus was aggravated during the period for which he is eligible for VA benefits.  

On a June 1972 National Guard enlistment examination, prior to the Veteran's entry into ACDUTRA in October 1972, no abnormalities of the feet were noted.  On a contemporaneous report of medical history, the Veteran checked the "no" box when asked whether he ever had foot trouble.  

On a National Guard examination dated in July 1973, prior to entry into active duty in February 1974, no abnormalities of the feet were noted.  However, on the contemporaneous report of medical history, the Veteran checked the "yes" box when asked whether he ever had foot trouble.  The examiner noted a history of flat feet.  

A March 1974 service treatment record noted the Veteran complained of fallen arches.  Subsequent to an X-ray study pes planus was diagnosed and arch supports were recommended for treatment.  The examiner noted that the Veteran was fit for duty.  

An April 1974 service treatment record noted that the Veteran still complained of pain in both feet, that he had a history of pes planus, and that the podiatrist had stated he was fit for duty.  

A November 1974 service treatment record noted the Veteran had bilateral pes planus.  Ripple soles were prescribed as treatment or therapy.

An August 1975 service treatment record noted the Veteran had flat feet.  He had used arch supports in the past and they helped, but the Veteran's feet were now giving him problems again.  He was placed on profile to do no running or prolonged standing for 14 days.

A September 1975 service treatment record showed that during a visit to the podiatry clinic mild flat feet were diagnosed after he complained of pain in both feet for the past several weeks not due to any injury.  A subsequent October 1975 podiatry clinic record noted a recommendation for anti-inflammatory drugs.

Post-service, private and VA medical records show a diagnosis of flat feet.

The Veteran underwent a VA examination in August 2010.  He told the examiner that he had flat feet all his life, but that it was not really noticed until it was found in service.  He stated that he has had no surgeries.  He has pain and some weakness on standing and walking, but none while at rest.  There was no treatment in the previous 12 months and no use of corrective devices.  

On physical examination, gait was normal and no assistive devices were used.  There was bilateral mild pes planus, very mild plantar fascia tenderness, and no functional limitations with standing and walking.  X-ray studies of the feet showed small calcaneal spurs bilaterally, but otherwise normal feet.  Diagnosis was mild pes planus with no functional impairment.  The VA examiner opined that the Veteran's history of pes planus prior to service strongly supported the contention that pes planus preexisted service.  As there was no functional impairment, the examiner also thought that the pes planus was neither caused by, related to, or worsened beyond the natural progression of the disease by the Veteran's period of military service.  

Based on the evidence of record, the Board finds that service connection is not warranted for the Veteran's pes planus.  In a case such as this where it appears that service treatment records are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare, 1 Vet. App. at 367.  The Board must point out, however, that the O'Hare precedent does not raise a presumption that any missing medical records would, if they still existed, necessarily support the claim.

To rebut the presumption of sound condition under section 1111 for conditions not noted at entrance to service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).

Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

In pertinent part, Wagner held that when no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

In this case, there is no question that the file contains clinical evidence of currently diagnosed pes planus.  The pertinent inquiry in this case involves whether or not the Veteran's currently diagnosed pes planus was incurred in or aggravated by his period of military service.  In this regard, the Board must initially establish whether pes planus existed prior to the Veteran's period of service.

Available service treatment records provide no indication that pes planus upon entry into any period of service, including active duty service.  On the June 1972 enlistment examination - which was undertaken prior to the October 1972 enlistment into the National Guard - noted no abnormalities of the feet.  However, even so, the Board finds that the file contains evidence which clearly and unmistakably establishes that pes planus existed prior to the Veteran's enlistment into service in October 1972.  As noted above, the National Guard examination in July 1973 showed a history of flat feet.  Further, the Veteran told the August 2010 VA examiner that he had flat feet before service but that this disorder was not really noticed until he was in the military.  The VA examiner also opined that the Veteran's history of pes planus strongly supported the view that the Veteran's pes planus preexisted service.  There is no clinical evidence on file to the contrary.  The Board notes that in light of such clear and unmistakable evidence, it must reach the conclusion that pes planus clearly and unmistakably existed prior to service.

The Board further finds clear and unmistakable evidence demonstrating that the Veteran's preexisting pes planus did not increase in severity during his period of active service.  Available service treatment records do show treatment for sore feet, including once being put on profile for two weeks to avoid running and prolonged standing.  However, there is no indication of an increase, as may be indicated by a chronic worsening of the pes planus, during service.  While there is evidence that the Veteran was put on a profile for his feet symptoms during service for a brief time, the symptoms resolved; there was no evidence that this constituted anything more than a temporary flare-up.  Indeed, of substantial probative value in this regard is the medical conclusion of the August 2010 VA examiner to the effect that since there was no functional impairment the Veteran's pes planus did not worsen beyond the natural progression of the disease during military service.  There is no medical evidence in the claims file to indicate that his service experience had brought about the pes planus.  In other words, according to the VA examiner, the evidence of record supports a finding that pes planus existed prior to service and was not permanently aggravated beyond the natural progression of the condition by service.  

The Court has held that a medical conclusion that a Veteran's preexisting condition has not progressed at a rate greater than is usual for such disorders was sufficient to rebut the presumption of aggravation and establish that the in-service worsening of the Veteran's disorder was due to the natural progress of the disease.  See Stadin v. Brown, 8 Vet. App. 280, 285 (1995).  In addition, among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In this case, the Board finds that the conclusions of the thorough and detailed August 2010 VA examination are sufficient to rebut the presumption of aggravation and establish that the Veteran's symptoms of pes planus, during service and since, were due to the natural progress of his foot disease.  

In light of the evidence of record, the Board finds that the Veteran's pes planus was shown by clear and unmistakable evidence to have existed prior to service with no increase in severity during or as a result of service.  Accordingly, the Board finds that the presumption of aggravation does not attach.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.303; see Wagner, 370 F.3d at 1096.

In making the above determinations, the Board has carefully considered the Veteran's lay assertions.  He essentially contended that an increase in the severity of his pes planus was due to service as he was required to march or run.  Although the Veteran's lay assertions are generally considered competent to assess pre-service and in-service symptomatology, he has not been shown to possess the requisite medical training or credentials needed to render an opinion regarding the diagnosis or degree of aggravation of pes planus.  Therefore, his lay opinion in this regard does not constitute competent medical evidence in support of his claim and lacks probative value with regard to the issue on appeal.  See Jandreau, 492 F.3d at 1376-77.  While the Veteran is certainly competent to state that he had trouble with his feet in service and assume him credible, in view of the medical evidence which takes into account the Veteran's treatment in service, the probative value of the medical evidence outweighs the Veteran's contentions.  

In conclusion, the Board finds that pes planus clearly and unmistakably preexisted the Veteran's period of active service and was not aggravated therein.  


ORDER

Service connection for a disorder of the legs, described as pain and cramping, is denied.

Service connection for a back disorder is denied.

Service connection for pes planus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


